Citation Nr: 0939438	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-05 027	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability. 



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 











INTRODUCTION

The veteran had active military service from June 1966 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  Jurisdiction over the case thereafter was 
transferred to the RO in Seattle, Washington.

Although the Veteran perfected an appeal as to the matter of 
service connection for traumatic arthritis of the right ring 
finger, service connection for that disorder was granted in 
April 2009.  See generally, Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The issue of service connection on a de novo basis for right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed rating decision of July 1995 denied service 
connection for right knee disability.

2.  The evidence received since the July 1995 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.  





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and of which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  
In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service incurrence of arthritis 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A July 1995 rating decision denied entitlement to service 
connection for right knee disability.  The veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but he did not appeal.  Consequently, 
service connection for right knee disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the July 1995 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).

The evidence on file at the time of the July 1995 rating 
decision included service treatment records documenting 
treatment for right knee problems in 1974 and 1976 (described 
as a hematoma and as a muscle strain).  His service discharge 
examination was silent for any reference to right knee 
complaints or findings.  

The evidence considered at the time of the July 1995 rating 
decision also included private and VA treatment records for 
June 1994 to April 1995, showing that the Veteran has a post-
service history of right knee surgeries.

The evidence previously considered notably did not include 
any medical opinion suggesting that the Veteran's right knee 
disorder was etiologically related to service.

Pertinent evidence added to the record since the July 1995 
rating decision includes the report of a January 2007 VA fee 
basis examination.  The Veteran reported injuring his right 
knee in service while playing sports, and explained that the 
right knee problems had persisted since that time, 
particularly with respect to pain.  The examiner diagnosed 
the Veteran as having right knee degenerative joint disease, 
and concluded that the right knee disorder originated in 
service.

The Board finds that the January 2007 VA fee basis 
examination report is clearly new and material to the claim.  
Although the examiner, in an addendum, revised his opinion, 
the Board has concerns about the addendum which will be 
addressed in the remand portion of the decision.  The 
examiner's original opinion is sufficient at this point to 
warrant reopening of the claim.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for right knee disability is 
granted.  


REMAND

As already noted, the service treatment records document 
treatment for right knee hematoma and muscle strain, although 
the service discharge examination is silent for any reference 
to right knee complaints or findings.  The post-service 
evidence indicates that the Veteran sustained a right knee 
injury in 1981 or 1982, for which he underwent surgery in 
September 1982, and again in July 1988.

The Veteran contends that he injured his right knee in 
service and continued to experience problems with the knee up 
to the post-service knee injury.  He explains that the post-
service injury was superimposed on an already-present right 
knee disability from service.

The January 2007 VA fee basis examiner initially concluded 
that the right knee disorder originated in service.  He 
explained that he had reviewed certain medical records in 
connection with the examination.  The record reflects that 
the RO returned the case to the examiner for the preparation 
of an addendum.  The examiner was asked to verify that he had 
reviewed certain other service and post-service medical 
records he had not mentioned in his examination report, and 
to specifically address, after reviewing those records, 
whether his opinion would change in light of the records 
showing that the Veteran underwent surgery in 1982 for right 
knee medial collateral ligament and anterior cruciate repair.

In an addendum, the examiner concluded, without explanation 
that the current right knee disability was "[n]ot likely due 
to service injury; apparently resolved before the [1981] 
surgery."

In the Board's opinion, the change in the VA fee basis 
examiner's opinion requires more explanation than the cryptic 
reference to the knee problems "apparently" resolving prior 
to the first post-service surgery.  This is particularly 
necessary given the Veteran's contentions that he in fact was 
experiencing right knee pain continuously since the service 
complaints.

In August 2005, and in connection with the instant appeal, 
the Veteran submitted his own copies of records from his 
service with various Reserves and Army National Guard 
components after his period of active service ended in 
November 1979.  Notably, the RO has not attempted to obtain 
the official copies of those records from the National 
Personnel Records Center (NPRC) or other appropriate agency.  
On remand, the RO should obtain the referenced records to 
ensure VA has a complete set of the Veteran's service 
treatment records.

According to the service treatment records on file, the 
Veteran's September 1982 right knee surgery was accomplished 
by Dr. Magill of Group Health, and his July 1988 right knee 
surgery was conducted by Dr. Miller of Sports Medicine.  
Records from neither source are on file, but appear germane 
to this appeal and therefore should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Drs. Magill and Miller, Group Health, and 
Sports Medicine, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the Veteran, to include from Drs. Magill 
and Miller, Group Health, and Sports 
Medicine, which have not been secured 
previously.

2.  The RO should contact the NPRC or 
appropriate service department and 
request verification of the Veteran's 
dates of active duty for training and 
inactive duty training for the period 
since November 1979.  The RO should also 
request that the NPRC or other 
appropriate service department provide 
any service treatment records for the 
Veteran for any period of service in the 
Reserves or Army National Guard.

3.  Thereafter, the RO should return the 
case to the VA fee basis examiner who 
conducted the Veteran's January 2007 
examination, and request that examiner to 
provide a complete rationale for the 
conclusion in his addendum that the 
current right knee disability was "[n]ot 
likely due to service injury; apparently 
resolved before the [1981] surgery."  If 
the examiner who conducted the January 
2007 VA fee basis examination is not 
available, or if it is otherwise not 
feasible to return the case to that 
examiner, the RO should schedule the 
Veteran for a VA examination to determine 
the nature, extent and etiology of the 
veteran's right knee disability.  All 
indicated studies should be performed.  
With respect to any right knee disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was manifest within 
one year of discharge therefrom.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims files must be made available to 
the examiner.  

4.  Thereafter, the RO should review the 
claims files and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue of 
service connection for right knee 
disability on a de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative an appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


